UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21462 Tortoise Energy Infrastructure Corporation (Exact Name of Registrant as specified in charter) 11550 Ash Street, Suite 300, Leawood, KS 66211 (Address of Principal Executive Offices) (Zip code) David J. Schulte, 11550 Ash Street, Suite 300, Leawood, KS 66211 (Name and Address of Agent For Service) Registrant's telephone number, including area code: 913-981-1020 Date of fiscal year end: November 30 Date of reporting period: June 30, 2008 Item 1. Proxy Voting Record Company Name Meeting Date CUSIP Ticker MarkWest Energy Partners,L.P. 2/21/2008 570759100 MWE Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For 1.Approval and adoption of the agreement and plan of redemption and merger by and among MarkWest Energy Partners, L.P., MWEP, L.L.C., and MarkWest Hydrocarbon, Inc. dated as of September 5, 2007, as such agreement may be amended from time to time. Issuer For For 2.Approval of the issuance of common units of the partnership as provided in the redemption and merger agreement. Issuer For For 3.Approval of the issuance of Class A units in the partnership in exchange for the incentive distribution rights and the 2% economic interest of the General Partner interest in the partnership owned by MarkWest Energy Partners GP, L.L.C. and the common units of the partnership owned by MarkWest Hydrocarbon, Inc. Issuer For For 4.Approval and adoption of the Third Amended and Restated Agreement of Limited Partnership of MarkWest Energy Partners, L.P. Issuer For For 5.Approval of the adoption of the 2008 Long-Term Incentive Plan of the partnership. Issuer For For 6.Approval of the adjournment or postponement of the special meeting of unit holders, if necessary or appropriate, to solicit additional proxies if there are insufficient votes at the time of the meeting to approve any of the foregoing proposals. Issuer Company Name Meeting Date CUSIP Ticker Copano Energy, L.L.C. 3/13/2008 217202100 CPNO Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For 1.Approval of a proposed change to the terms of the Class E units , providing for their conversion into common units upon payment of Copano's cash distribution attributable to the third quarter of 2008. Issuer Company Name Meeting Date CUSIP Ticker Magellan Midstream Partners, L.P. 4/23/2008 559080106 MMP Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For 1.Election of DirectorsJames R. Montague and Don R. Wellendorf Issuer Company Name Meeting Date CUSIP Ticker NuStar GP Holdings, LLC 4/24/2008 67059L102 NSH Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For 1.Election of DirectorsCurtis V. Anastasio and William B. Burnett Issuer For For 2.Ratification of appointment of KPMG LLP as Nustar's independent registered public accounting firm for 2008. Issuer Company Name Meeting Date CUSIP Ticker Copano Energy, LLC 5/15/2008 217202100 CPNO Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For 1.Election of DirectorsJames G. Crump, Ernie L. Danner, John R. Eckel, Jr., Scott A. Griffiths, Michael L. Johnson, T. William Porter, and William L. Thacker Issuer For For 2.Ratification of Deloitte & Touche LLP as independent auditor for 2008. Issuer Company Name Meeting Date CUSIP Ticker MarkWest Energy Partners, L.P. 6/4/2008 570759100 MWE Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For 1.Election of DirectorsJohn M. Fox, Keith E. Bailey, Michael L. Beatty, Charles K, Dempster, Donald C. Heppermann, William A. Kellstrom, Anne E. Fox Mounsey, William P. Nicoletti, Frank M. Semple, Donald D. Wolf Issuer For For 2.Ratification of Deloitte & Touche LLP as the partnership's independent registered public accountants for the year ending December 31, 2008. Issuer SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TORTOISE ENERGY INFRASTRUCTURE CORPORATION Date: August 27, 2008 By: /s/David J. Schulte David J. Schulte President and Chief Executive Officer
